Citation Nr: 1816924	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  14-33 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for myocardial infarction with coronary artery disease.

2.  Entitlement to service connection for gout.

3.  Entitlement to service connection for residuals of renal cell cancer. 

4.  Entitlement to service connection for pituitary microadenoma.


REPRESENTATION

Veteran represented by:	Pennsylvania Department of Military and Veterans Affairs



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Mukherjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to November 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in a September 2015 videoconference hearing.  At his hearing, the Veteran waived initial RO consideration of additional evidence.  See 38 C.F.R. § 20.1304(c) (2017).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

At the outset, the Board notes that the evidence of record indicates that the Veteran is receiving treatment from a non-VA provider.  See e.g., February 2015 Medication Management Note (Veteran is receiving care from non-VA treatment provider).  However, it is unclear what the Veteran is receiving private treatment for and these records could be pertinent to the Veteran's claims.  Therefore, on remand the Veteran should be contacted and asked to identify the names and addresses of any private medical providers that have rendered treatment for the disabilities on appeal, and if other providers are identified, efforts to obtain any additional treatment records should also be made.

In addition, the Veteran has not been afforded a VA examination or medical opinion for his claims of entitlement to service connection for gout, renal cell cancer residuals, and pituitary microadenoma.  VA's duty to assist includes providing a medical examination when it is necessary to make a decision on a claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159.  In this case, although service treatment records are silent as to any diagnosis or treatment for the aforementioned disability during the Veteran's active duty service, the Board finds that there is competent evidence that his claimed disability may be associated with his herbicide exposure while in service.  See e.g., September 2015 Board Videoconference Hearing Transcript.  As such, the Board finds that it is necessary to remand this issue to obtain a VA examination to determine the etiology of these three disorders

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request authorization to obtain any outstanding records pertinent to his claims, including any private treatment records following proper VA procedures (38 C.F.R. § 3.159(c)).

2.  After completing the requested development, afford the Veteran a VA examination from the appropriate VA treatment provider to determine the nature and etiology of his gout, renal cell cancer residuals, and pituitary microadenoma.  A copy of this remand and all relevant medical records should be made available to the examiner.  The examiner should review the pertinent evidence, including the Veteran's lay assertions, and undertake any indicated studies.  All testing indicated by the current Disability Benefits Questionnaire (DBQ) format must be addressed.

Based on a review of the results of the Veteran's physical examination, the Veteran's statements regarding the development and treatment of his disability, and a thorough review of the claims file, the examiner should answer the following question:

a.)  Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's gout began in service, or is otherwise related to a disease, event, or injury in service, to include Agent Orange exposure?

b.)  Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's renal cell cancer residuals began in service, or are otherwise related to a disease, event, or injury in service, to include Agent Orange exposure?

c.)  Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's pituitary microadenoma began in service, or is otherwise related to a disease, event, or injury in service, to include Agent Orange exposure?

A complete rationale for any opinion provided is requested.  The absence of evidence of treatment for intermittent gout, renal cell cancer residuals, and pituitary microadenoma in the Veteran's service treatment records cannot, standing alone, be a sufficient rationale for providing a negative opinion.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, a reason for doing so must be provided.

3.  Finally, after completing the above actions, as well as any other development that may be warranted, the RO must readjudicate the Veteran's claims in light of all the evidence of record.  If any benefit on appeal remains denied, a Supplemental Statement of the Case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

